Citation Nr: 1419136	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for the service-connected residuals of a compression fracture of L1 (low back disability).  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In the October 2007 rating decision, the 10 percent rating for his peripheral neuropathy of the right leg was continued.  The Veteran specifically limited his notice of disagreement to the rating reduction and increased rating for his low back disability.  

In June 2009, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's claim was remanded by the Board in September 2010 for additional development.  The case has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's lumbar spine disability was manifested by painful motion and limitation of flexion to, at its worst, 30 degrees (with pain) with mild radiculopathy of the right lower extremity, and the back disability has not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician of at least 6 weeks in 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for disability of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ explained the issue on appeal during the hearing and asked the Veteran questions related to the severity of his low back disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have essentially referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in February 2014.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the February 2014 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the February 2014 VA examination and report; the association of the Veteran's Vocational Rehabilitation folder; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2013). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve. Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the femoral nerve.  A 30 percent rating requires severe incomplete paralysis of the femoral nerve.  A 40 percent rating requires complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

Factual Background and Analysis

The Veteran contends that his low back disability warrants a rating in excess of 40 percent.  To warrant a higher rating, the Veteran either must show that his low back disability is manifested by unfavorable ankylosis of the thoracolumbar spine, or that he experiences incapacitating episodes having a total duration of at least six weeks during the past 12 months.

By way of background, service connection for his low back disability was originally granted in a January 1989 rating decision.  The RO assigned a noncompensable rating, effective October 16, 1987.  The Veteran filed his current claim for increase in May 2007.  

Following his request for increase, the Veteran was afforded a VA examination of the low back in July 2007.  He reported missing several days from work due to pain, and is restricted from physical employment.  The examiner described the Veteran's low back pain with right leg radiculopathy as having moderate functional impairment on his daily life.  The Veteran endorsed worsening pain and numbness going down the left leg as well as the right.  The examiner found no evidence of ankylosis, painful motion, spasm, weakness, tenderness, or abnormality of musculature of the back.  Range of motion revealed forward flexion to 80 degrees and extension to 20 degrees-with tightness at the ends of all ranges of motion.  Following repetitive motion or during flare-ups, the Veteran's range of motion was limited by pain, fatigue, weakness, or lack of endurance, with pain being the most prominent feature.  Neurological examination was essentially normal with some diminished reflexes (1+) in both lower extremities.  The Veteran denied any incapacitating episodes in the last 12 months.  Regarding his IVDS, the Veteran had L2 peripheral neuropathy as shown in a 2003 EMG report.  The examiner diagnosed status-post posterior fusion of L2-3 with grade 1 retrolisthesis, mild anterior compression deformity of L1, and moderate multilevel degenerative disc disease.  Peripheral neuropathy of the right leg and hip were associated with his service-connected compression fracture, but he was not diagnosed as having any neurological disability of the left lower extremity or other neurological manifestations related to his low back disability.  

In November 2010, the Veteran was afforded another VA examination of the spine, during which the Veteran reported similar symptoms as in his 2007 VA examination.  He reported chronic low back pain with radiation into the right lower extremity.  He endorsed flare-ups of pain once per week with standing/sitting/walking for more than 30 minutes at a time.  He gets relief with rest, hot shower, and prescription pain medications.  He is unable to ride his motorcycle, mow his lawn, shovel snow, or rake leaves.  Bending over aggravates his pain, and he must change positions often while sleeping.  The examiner indicated that the Veteran has stiffness, fatigue, spasm, weakness, and decreased motion due to his low back disability.  Neurologically, the examiner noted that the Veteran had problems in the right lower extremity.

Physical examination revealed two surgical scars in the low back area.  One is 20 by 2 centimeters and the other is 8 by 2 centimeters-both are linear, hypopigmented, pain free, normal texture, stable, and superficial.  There is some decreased sensation in the scar.  Range of motion testing revealed forward flexion to 40 degrees, with pain at 30 degrees, and extension to 10 degrees, with pain at 10 degrees.  There was no evidence of ankylosis of the thoracolumbar spine.  The examiner noted objective evidence of muscle spasm, guarding, localized tenderness with flattened lordotic curve, normal gait, painful motion, spasm on the right L1 area, spinal tenderness in the lumbar spine and right sacroiliac joint, guarding, but no atrophy.  The examiner opined that there is no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour, reversed lordosis, or abnormal kyphosis.  

Neurological examination was within normal limits except for hypoactive reflexes and positive straight leg testing on the right.  The Veteran did not have additional range of motion limitations following repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner continued the Veteran's diagnosis, and noted that his symptoms cause moderate functional impairment as a result of his decreased range of motion, chronic pain, and radiculopathy on the right.  The Veteran denied any incapacitating episodes and reported that he continues to attend school full time.  

During the Veteran's February 2014 VA examination, the Veteran reported increasing pain and problems in his low back since his last examination.  He advised that he works part time, but can feel pain in his back while working.  Range of motion testing revealed forward flexion of the thoracolumbar spine to 70 degrees with pain at 70 degrees, and extension to 20 degrees with pain beginning at 20 degrees.  Following repetitive motion, forward flexion ended at 60 degrees, and extension ended at 10 degrees.  The Veteran had functional loss/functional impairment following repetitive testing inasmuch as he as he has painful motion and less movement.  The examiner appreciated pain of the lumbar spine and muscles, but he did not have abnormal motion, guarding, or spasms in the lumbar spine.  The examiner opined that "it is as likely as not that there would be further functional 
limitation/reduced ROM secondary to pain during flare/repeated activity.  
[I]t is not possible without resorting to speculation to determine how much 
further decline there would be."  However, the examiner found no evidence of ankylosis of the lumbar spine, nor did the examiner note that the Veteran's symptoms were analogous to those associated with ankylosis.  

Neurological testing was essentially within normal limits with some hypoactive reflexes in the bilateral ankles.  The examiner indicated that the Veteran exhibited symptoms of radiculopathy in the right lower extremity with mild pain noted in both lower extremities.  The examiner described the Veteran has having mild radiculopathy of the right lower extremity from the right sciatic nerve, but no radiculopathy of the left lower extremity.  The Veteran had no other neurological manifestations of his low back disability.  Regarding IVDS, the Veteran had incapacitating episodes due to his low back symptoms for a total duration of at least one week but less than two weeks during the past 12 months.  The examiner noted that the Veteran had surgical scars in the lumbar area, but indicated they were not painful or unstable, nor is the total area of all related scars greater than 39 square cm (6 square inches).  

The Veteran continues to receive VA treatment for his back disability with complaints of significant pain and some limitation of motion.  A review of the relevant VA treatment records show no findings of ankylosis of the thoracolumbar spine or incapacitating episodes (doctor prescribed bed rest) of IVDS of more than six weeks in a 12-month period.  

Upon careful review of the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted.  In other words, the preponderance of the evidence is against his claim for an increased rating.  

Throughout the entire timeframe on appeal, the Veteran's low back disability has been manifested by forward flexion of no worse than 30 degrees, and extension no less than 10 degrees.  Additionally, the evidence of record shows no findings of ankylosis of the thoracolumbar spine or incapacitating episodes (doctor prescribed bed rest) of IVDS of more than six weeks in a 12-month period.  As such, a higher rating whether for limitation of motion or for IVDS is not warranted.   

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  As such, the Board finds that the currently assigned evaluations are appropriate for the Veteran's back disability. 

The Board is aware that the Veteran is currently in receipt of a 10 percent rating for his service-connected incomplete paralysis of the right lower extremity (although he did not appeal the continuation of this rating), but nevertheless finds that the evidence of record does not support a rating in excess of 10 percent.  There is no indication during the period on appeal that the incomplete paralysis of the right lower extremity is any more than mild in nature.  Throughout the timeframe on appeal, neurological examinations have slightly varied with respect to his right lower extremity.  In general, the Veteran's motor examinations have revealed normal tone and strength in the right lower extremity, with intermittent findings  pain/paresthesias/dysesthesias.  Although the Veteran is competent to describe radiating pain down his right leg, the consistent lack of significant objective findings weighs against granting a rating in excess of 10 percent for the right lower extremity.  In other words, his symptoms of incomplete paralysis of the right lower extremity are no more than mild in nature for the timeframe on appeal.  Additionally, the Board finds that the evidence of record does not show any other neurological manifestations related to his low back disability.  

The Board has also considered whether he would be entitled to separate ratings for the surgical scars on his low back, but finds that the totality of the evidence reflects that these scars are well-healed, painless, and cover less than 6 square inches.  Although there is one notation of decreased sensation of the scars, the Board finds that majority of the evidence does not show any scars that are painful to palpation or otherwise of a severity to warrant a separate compensable rating.  As such, a separate rating for scars of the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2013).

The Board notes that the Veteran is competent to report that his disability is worsening.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's back disability is appropriate.

For all the foregoing reasons, the Veteran's claim for entitlement to increased rating for thoracolumbar spine disability must be denied.  The Board has considered further staged ratings, under Hart, supra, but concludes that they are not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board has considered the Veteran's testimony as to the symptoms related to his low back disability, but finds no provision upon which to assign a rating greater than 40 percent for his low back disability.  The Board, therefore, finds the objective medical findings to be of the most probative value, and determinative with the current claims.  See 38 C.F.R. § 3.159(a)(2).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, and loss of function in his spine.  The current 40 percent rating under Diagnostic Code 5237 and are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his VA examinations, the Veteran reported being employed, and in later examinations he was noted to being going to school full time, and finally, he has not contended he is unemployable due to his service-connected back disability alone.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected low back disability has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

ORDER

A disability rating in excess of 40 percent for his low back disability is denied.  



______________________________________________
N. L. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


